Title: To James Madison from Rezen Sprigg, 2 April 1813
From: Sprigg, Rezen
To: Madison, James


Sir
April 2nd 1813
After many strugles with my self between hope and dispare, I at length took up my pen to lay open my grievances to who: to none more proper than he who holds the rain of government; who we should consider as father to our nation and friend to humanity pray sir think it not presumption but only the tenderness of a father to a child causes me to act tho it be never so improper. I have a son now in the Utmost distress; in his Twentieth year he went from me and privately married. I sent for him and his wife and was about to settle them when he inlisted for five years in the cavelry being only eight months married he left a wife in the Utmost distress six months after; January last I went to savannah to see him I was shocked and wounded at the sight he was dowing duty in a mannor naked not having received any Clothing I divested my self of part of mine and gave him he informed me that if he had all the money in the United states he would give it freely to be discharged from the Army this is to beg your influance as a friend to humanity & to set at ease the afflicted minds of a distressed family by procureing the liberty of that Unguarded Youth, his Name is Elijah Sprigg, of the second Rigiment of Cavelry Under Stephen Proctor Capt. I am your Obediant servant,
Rezen Sprigg
N.B. I live in the state of south Carolina Pendleton District
R: S.
